Citation Nr: 1617583	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for L4-L5 disc bulge with residual low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1989 to October 1999.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied an increased disability rating in excess of 20 percent for the service-connected L4-L5 disc bulge with residual low back pain.

The matter was first before the Board in January 2015, where the Board, in pertinent part, denied an increased disability rating in excess of 20 percent for the service-connected L4-L5 disc bulge with residual low back pain.  The Veteran appealed the January 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's denial of an increased disability rating in excess of 20 percent for the service-connected L4-L5 disc bulge with residual low back pain for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in not returning a VA medical opinion that failed to adequately address the Veteran's flare-ups of back/spinal pain for an addendum opinion.

In compliance with the Court's order, the Board now remands the issue on appeal to obtain the necessary VA medical examination and opinion.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issue on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The Veteran requested a hearing before the Board in the April 2010 substantive appeal, via VA Form 9.  In a June 2011 letter, the Veteran was informed that a board videoconference hearing had been scheduled for July 22, 2011.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for not attending the July 22, 2011 Board videoconference hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2015).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Increased Back Disability Rating

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA back/spinal examination to be adequate, the VA examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  
See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

The Veteran received a VA spinal examination for compensation purposes in May 2009.  The examination report reflects that the Veteran conveyed flare-ups of pain after walking and other physical activities.  At the conclusion of the examination, the VA examiner opined that, in addressing the DeLuca provisions, it was conceivable that the flare-ups of pain could further limit function as described, particularly after being on the feet all day; however, the VA examiner went on to state that it was not feasible to express this in terms of additional limitation of motion lost with any degree of medical certainty.  The VA examiner offered no explanation as to why such an opinion was not feasible.  As such, per Mitchell and the parties' JMR, a remand is necessary for a new VA examination and opinion that adequately addresses additional loss of range of motion due the Veteran's back/spinal symptom flare-ups.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA medical records for the period from February 2009.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's back/spine, not already of record, for the period from February 2009.

2.  Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected back/spinal disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disability in accordance with VA rating criteria.

The VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  

If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  

If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  

The examiner should assess the occupational impact or limitations of the Veteran's spinal disability.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner should explain why it is not feasible to render such an opinion.   

In rendering the above opinion, the VA examiner should also address the Veteran's report of flare-ups in the May 2009 VA spinal examination report.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the May 2009 VA spinal examination, or explain why it is not feasible to render such an opinion.

The VA examiner should assess whether the back/spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and, if so, the frequency and duration of the bed rest in a 12 month period.

The VA examiner should also address whether any other disabilities related to the service-connected spinal disability, such as a nerve condition like radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.  If radiculopathy is diagnosed, the examiner should opine as to whether there is complete or incomplete paralysis of the affected nerve.  If paralysis is found to be incomplete, the examiner should opine as to whether the radicular symptoms are best characterized as mild, moderate, or severe.

3.  Then, readjudicate the issue of an increased disability rating in excess of 20 percent for L4-L5 disc bulge with residual low back pain.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




